Title: From John Adams to Benjamin Stoddert, 8 August 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Aug 8th 1799

I received last night your favor of the 2d of this month. I am sincerely sorry for the resignation of Capt Truxton. Although you have not explained to me his motives, I presume the decision which gave rise to them, was founded in principles of sound policy and eternal justice, as it was made upon honor & with conscientious deliberation. If it were now to be made, it would be the same, tho my son or my father were in the place of Capt Truxton. I have no more to say. If we loose Captain Truxton, we shall soon regain Capt. Dale. Meantime I am very desirous that Capt Decatur should take the constellation. If however he prefers the merchants frigate, as you call her, I will not urge him from his bias. Of Capt Barron I know very little, but repose myself with great confidence upon your judgment.—I now request of you that Barry & Talbot may be seperated. I have reasons for this which it is unnecessary to detail. Not from any misunderstanding or dislike between them that I know of or suspect but it is best the great frigates should have seperate stations. With great regard.
